Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-8, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7454933 to Paige et al. (Paige).
Regarding claim 1, Paige discloses:
A pull handle structure (100) comprising: a carrier (200) being configured to mount on a first object (not shown, see col 8, lines 23-25) and having a hole portion pass through the carrier itself (280), a pull handle (300) being movably assembled to the carrier; and a limiting section (380) being located on the pull handle to connect to, interfering with or engaging with a second object (800); wherein the second object having a corresponding limiting section (260) for extending through the hole portion to engage with and limit the limiting section (fig 2), the hole portion includes a widened passage section (section A- region above the line, see fig below) and a narrowed locating section (section B- region below the line, see fig below) communicably connected to the widened passage section (Note that widened and narrowed are being interpreted as labels to the passage section since no relative dimensions are claimed); wherein the corresponding limiting section includes a head portion (portion of 260 that is above the hole of 260) and a neck portion (portion of 260 that is below the hole), the head portion being vertically extended through the widened passage section of the hole portion (see fig below), the neck portion being vertically extended through the narrowed locating section of the hole portion (see fig below), wherein the carrier has a corresponding holding section (250), the pull handle includes a holding section (400) for engaging with, interfering with or connecting to the corresponding holding section for secure locking when the limiting section has been limited by the corresponding limiting section (when the limiting section is being limited by the corresponding limiting section, 250 holds 400 to allow the pivot and lock).

    PNG
    media_image1.png
    454
    449
    media_image1.png
    Greyscale

Claim 4 is rejected as applied to claim 1 above.
Regarding claim 7, Paige discloses:
A pull handle structure (100), comprising a carrier (200) and a pull handle (300); the pull handle being movably assembled to the carrier (see fig 1); and the carrier being configured to mount on a first object (not shown, see col 8, lines 23-25) and having a hole portion pass through the carrier itself (280), wherein the hole portion includes a widened passage section (section A- region above the line, see fig above) and a narrowed locating section (section B- region below the line, see fig above) communicably connected to the widened passage section (Note that widened and narrowed are being interpreted as labels to the passage section since no relative dimensions are claimed) , a second object (800) includes a corresponding limiting section (260) being vertically extended through the hole portion on the carrier to engage with a limiting section (380) of the pull handle, wherein the carrier has a corresponding holding section (250), the pull handle includes a holding section (400) for engaging with, interfering with or connecting to the corresponding holding section for secure locking when the limiting section has been limited by the corresponding limiting section (when the limiting section is being limited by the corresponding limiting section, 250 holds 400 to allow the pivot and lock).
Regarding claim 8, Paige discloses:
A pull handle structure (100), comprising a carrier (200) and a pull handle (300); the pull handle being movably assembled to the carrier (see fig 1); and the carrier being configured to mount on a first object (not shown, see col 8, lines 23-25); wherein the carrier includes a limiting section (270) to connect to, interfering with or engaging with a corresponding limiting section (260) of a second object (800); wherein the limiting section includes a shoulder portion (bottom edge of 270 as seen in fig 4 that rests on 267) for pressing against the second object, a head portion (right half of 270 as seen in fig 4) , and a neck portion (left half of 270 as seen in fig 4), the corresponding limiting section includes a widened passage section (section A, the area on the bottom of 267 from left to right as seen in the fig below)  and a narrowed locating section (section B, the area on the top of 267 from left to right as seen in the fig below) communicably connected to the widened passage section, the head portion being vertically extended through the widened passage section (when 260 is inserted into 270 as seen in fig 6, the head portion is extended through the area A shown below from left to right), and the neck portion being vertically extended through the narrowed locating section (when 260 is inserted into 270 as seen in fig 6, the neck portion is extended through the area B shown below from left to right), wherein the carrier has a corresponding holding section (250), the pull handle includes a holding section (400) for engaging with, interfering with or connecting to the corresponding holding section for secure locking when the limiting section has been limited by the corresponding limiting section (when the limiting section is being limited by the corresponding limiting section, 250 holds 400 to allow the pivot and lock).

    PNG
    media_image2.png
    95
    88
    media_image2.png
    Greyscale

Regarding claim 17,
A pull handle structure (100), comprising: a carrier (200) being configured to mount on a first object (not shown, see col 8, lines 23-25) and having a hole portion pass through the carrier itself (280); a pull handle (300) being movably assembled to the carrier; and a limiting section (380) being located on the pull handle to connect to, interfering with or engaging with a second object (800); wherein the second object having a corresponding limiting section (260) for extending through the hole portion to engage with and limit the limiting section (fig 2), the hole portion includes a widened passage section (section A- region above the line, see topmost fig above) and a narrowed locating section (section B- region below the line, see topmost fig above) communicably connected to the widened passage section (Note that widened and narrowed are being interpreted as labels to the passage section since no relative dimensions are claimed); or the limiting section being extended through the hole portion to engage with and limit the corresponding limiting section, the corresponding limiting section includes a widened passage section (section A, the area on the bottom of 267 from left to right as seen in the fig directly above)  and a narrowed locating section (section B, the area on the top of 267 from left to right as seen in the fig directly above) communicably connected to the widened passage section, wherein the carrier has a corresponding holding section (250), the pull handle includes a holding section (400) for engaging with, interfering with or connecting to the corresponding holding section for secure locking when the limiting section has been limited by the corresponding limiting section (when the limiting section is being limited by the corresponding limiting section, 250 holds 400 to allow the pivot and lock).
Regarding claim 18, Paige discloses:
A pull handle structure (100), comprising: a carrier (200) being configured to mount on a first object (not shown, see col 8, lines 23-25) and having a hole portion pass through the carrier itself (280); a pull handle (300) being movably assembled to the carrier; and a limiting section (380) being located on the pull handle to connect to, interfering with or engaging with a second object (800); wherein the second object having a corresponding limiting section (260) for extending through the hole portion to engage with and limit the limiting section (fig 2), the hole portion includes a narrowed locating section (section B- region below the line, see topmost fig above, (Note narrowed is being interpreted as a label to the passage section since no relative dimensions are claimed); or the limiting section being extended through the hole portion to engage with and limit the corresponding limiting section, the corresponding limiting section includes a narrowed locating section (266, curved portion), wherein the carrier has a corresponding holding section (250), the pull handle includes a holding section (400) for engaging with, interfering with or connecting to the corresponding holding section for secure locking when the limiting section has been limited by the corresponding limiting section (when the limiting section is being limited by the corresponding limiting section, 250 holds 400 to allow the pivot and lock).
Regarding claim 19, Paige discloses:
A pull handle structure (100), comprising a carrier (200) and a pull handle (300); the pull handle being movably assembled to the carrier (fig 2); and the carrier being configured to mount on a first object (not shown, see col 8, lines 23-25) and having a hole portion pass through the carrier itself (280), wherein the carrier has a corresponding holding section (250), the pull handle includes a holding section (400) for engaging with, interfering with or connecting to the corresponding holding section to hold the pull handle to a recess (220) of the carrier (400 and 250 allow the handle to pivot into recess 220, se fig 1) for secure locking when the holding section of the pull handle is retained to the corresponding holding section of the carrier (when the limiting section is being limited by the corresponding limiting section, 250 holds 400 to allow the pivot and lock).
Regarding claim 20, Paige discloses:
A pull handle structure (100), comprising a carrier (200) and a pull handle (300); the pull handle being movably assembled to the carrier (fig 2); and the carrier being configured to mount on a first object (not shown, see col 8, lines 23-25); wherein the carrier includes a limiting section (280) to connect to, interfering with or engaging with a corresponding limiting section (260) of a second object (800, see fig 2); wherein the carrier has a corresponding holding section (250), the pull handle includes a holding (400) for engaging with, interfering with or connecting to the corresponding holding section to hold the pull handle to a recess (220) of the carrier (400 and 250 al
low the handle to pivot into recess 220, se fig 1) for secure locking when the holding section of the pull handle is retained to the corresponding holding section of the carrier (when the limiting section is being limited by the corresponding limiting section, 250 holds 400 to allow the pivot and lock).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7-8, and 17-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675